DETAILED ACTION
This office action is in response to the amendment filed September 14, 2022.
Claims 1-20 are pending. 
35 U.S.C. §112 and Non-statutory Double Patenting rejections have been withdrawn in view of applicant’s amendments and filed terminal disclaimer respectively.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. Specifically, Applicant’s arguments regarding the teachings of Chandra that Chandra fails to teach or suggest “evaluating words in the natural language command to identify a context for an extracted value of the at least one construct ...; and deriving an enhanced construct by updating the extracted value of the at least one construct using the identified context,” as recited by claim 1” (Remarks, Page 12). Are not persuasive. The cited portions of Chandra, e.g. ¶93, describe disambiguating targets of ATD touples using the natural language context in which it’s found. (For example ¶93 states in part: “Resolution of an action is particularly hard when both the action and target are ambiguous. In several cases, the action can be disambiguated from the target and vice-versa. For example, consider the following segment: "&lt;Add,approver,&gt;." "Add" is a non-standard action verb unlike "click," "enter, etc. Depending upon whether the target context "approver" is resolved to a list or a button, it can be decided whether to add an element or to click. However, if the target context cannot be resolved, the segment cannot be performed.”) as such, these arguments are not persuasive and the rejection is maintained because the cited portions of Chandra plainly teach using the natural language construct to disambiguate between potential extracted values. The rejection, therefore, is respectfully maintained 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Chandra” (US PG Publication 2013/009756) in view of “Matyjek” (US Patent Number 9,047,414). 


Regarding Claim 1, Chandra teaches: 
1. A computer-implemented method for performing zero coding automation with natural language processing for use in testing software, the method comprising; (See Chandra plain-text test document 302, Fig. 3, ¶51, see further ¶¶6-9 describing parsing natural language test input into automated test script to test specific target user interfaces of target software where target software is accessible over any type of network, including e.g. ISP network as in ¶26). 

extracting values of a set of constructs from a natural language command, wherein the set of constructs comprises at least one facilitator  (extracted a-t-d dependency relations of ¶79-80) …(See extracting a-t-d tuples in ¶¶8,70-71,79-82 Chandra, including extracting action, targets, data from natural language segments, as well as extracting dependency relations between them)


for at least one construct in the set of constructs: evaluating words in the natural language command to identify a context for an extracted value of the at least one construct, wherein the words occur before and/or after the extracted value of the at least one construct and wherein the at least one construct is a facilitator that corresponds to one or more potential extracted values;; (Chandra See 306-316 of Fig. 3, identification of dependencies between elements in ¶79 as well as identification of target context in e.g. ¶¶93-94 using e.g. backtracking approach and target disambiguation methods). 

and deriving an enhanced construct by updating the extracted value of the at least one construct using the identified context;  (See 306-316 of Fig. 3, identification of dependencies between elements in ¶79 as well as identification of target context in e.g. ¶¶93-94 using e.g. backtracking approach and target disambiguation methods using the context to as part of disambiguation of the target value in the NL segments).

Chandra does not teach, but Matyjek teaches: 

comparing the extracted values of the set of constructs against values of one or more definitions to identify a matching definition for the natural language command; (See Matyjek, 304, Fig. 3, 410, Fig. 4 Col. 7, Ln 25-67 teaches searching a set of pre-written testing script commands using the parsed natural language statements to identify matching commands to be executed)


identifying a procedure corresponding to the matching definition for the natural language command, wherein the procedure is associated with at least one step or operation, and wherein the at least one step or operation is associated with a tool library or software code module; (412 fig. 4, 308 Fig. 3, Col. 7, Ln 45 to Col. 8, Ln 12 teaches returning a set of script testing functions associated with the parsed natural language search terms to create a testing script to test the target software) 

and causing the tool library or software code module to be executed based on the natural language command..  (418 fig. 4, 308 Fig. 3, Col. 7, Ln 45 to Col. 8, Ln 12 teaches after generation of the test script using pre-written test function code executing the script to test the target application). 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Chandra and Matyjek as each is directed to natural language processing to facilitate automated software testing and Matyjek teaches “designing, writing, and implementing a testing application, even with the aid of the pre-written test commands of a testing framework, is very labor intensive and error prone” and provides a method for accessing such pre-written command via natural language input. (Col. 1, Ln 31-34). 


Regarding Dependent Claims 2-9, Chandra and Matyjek further teaches:
2. The method of claim 1, wherein information of the at least one procedure comprises: a procedure identifier, a procedure name, a procedure description, at least one procedure variable, or any combination thereof.  (Matyjek 412 fig. 4, 308 Fig. 3, Col. 7, Ln 45 to Col. 8, Ln 12 teaches returning a set of script testing functions associated with the parsed natural language search terms to create a testing script to test the target software) [Matyjek teaches generation of the test script comprising a description of the relevant group of testing functions identifies to test the target application including identification of variables to carry out the testing functions]  In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Chandra and Matyjek as each is directed to natural language processing to facilitate automated software testing and Matyjek teaches “designing, writing, and implementing a testing application, even with the aid of the pre-written test commands of a testing framework, is very labor intensive and error prone” and provides a method for accessing such pre-written command via natural language input. (Col. 1, Ln 31-34). 



3. The computer-implemented method of claim 1, wherein information of the step or operation comprises: a step or operation identifier, a step or operation name, at least one step or operation variable, or any combination thereof..  (See Chandra e.g. ¶8 describing identifying testing steps including actions, targets, and data values for carrying out those testing steps, i.e. “variables” for the steps). 


4. The computer-implemented method of claim 1, wherein the tool library or software code module is written in a programming language  (Chandra e.g. Scripting Languages in ¶6 and programming languages in ¶25). 

5. The computer-implemented method of claim 1, wherein the one or more definitions are generated dynamically based on the extracted values of the set of constructs.  (See Chandra e.g. ¶13 generating machine-readable test case representations based on the segments extracted from the natural language text). 

6. The computer-implemented method of claim 1 further comprising: parsing and validating the natural language command based on a set of validation criteria.  (See e.g. Chandra Fig. 3 and parsing and identification of taggeds segments in ¶70 identifying relevant parts-of-speech and extracting actions, targets, and data for test execution, including verification of data in e.g. ¶77). [in describing this subject matter, applicant’s specification ¶47 describes associating NL segments with “a set of criteria (for example, subject, predicate, actions, conditions, context, tags, and so on) to determine whether the section and/or subsection applies to a received natural language command.”]

7. The computer-implemented method of claim 1 further comprising: parsing and validating the natural language command based on a set of validation criteria to identify a parameter of the procedure whose value is missing from the received natural language command.  (See e.g. Chandra Fig. 3 and parsing and identification of taggeds segments in ¶70 identifying relevant parts-of-speech and extracting actions, targets, and data for test execution, further see ¶77 wherein the password data is missing for one identified ATD tuple).

8. The computer-implemented method of claim 1 further comprising: accessing a data storage location to retrieve potential values of constructs in the set of constructs, wherein at least some of the potential values resolve to a same common value.  (See e.g. Chandra ¶98 database 514 storing definitions of test cases which may be retrieved based on NL parsing and may result in re-use of the test case representations in the scripts executed by the test drivers).

Claim 9 is rejected on the same basis as the corresponding limitations of claim 1 above.

10. The computer-implemented method of claim 9, further comprising: maintaining a context for the natural language command or the at least one step or operation, wherein maintaining the context includes tracking one or more other natural language commands or one or more other step or operations; and updating an extracted value of at least one construct from the set of constructs based at least in part on the maintained context for the natural language command or the at least one step or operation. (Chandra See 306-316 of Fig. 3, identification of dependencies between elements in ¶79 as well as identification of target context in e.g. ¶¶93-94 using e.g. backtracking approach and target disambiguation methods).

Regarding Claim 11, Matyjek further teaches: 
11. The computer-implemented method of claim 9, wherein information of the procedure group comprises: a procedure group identifier, a procedure group name, a procedure group description, procedure group resource, or any combination thereof.  (412 fig. 4, 308 Fig. 3, Col. 7, Ln 45 to Col. 8, Ln 12 teaches returning a set of script testing functions associated with the parsed natural language search terms to create a testing script to test the target software) [Matyjek teaches generation of the test script comprising a description of the relevant group of testing functions identifies to test the target application]

Claims 12-17 are rejected on the same basis as claims 2-6, and 8 respective above. 



Regarding Claim 18, Chandra teaches: 
18. At least one non-transitory computer readable medium storing instructions, which when executed by at least one computing device, perform a method for performing zero coding automation with natural language processing for use in analyzing software, the method comprising: analyzing a received natural language command based on a set of validation criteria; (See Chandra plain-text test document 302, Fig. 3, ¶51, see further ¶¶6-9 describing parsing natural language test input into automated test script to test specific target user interfaces of target software where target software is accessible over any type of network, including e.g. ISP network as in ¶26). (extracted a-t-d dependency relations of ¶79-80) …(See extracting a-t-d tuples in ¶¶8,70-71,79-82 Chandra, including extracting action, targets, data from natural language segments, as well as extracting dependency relations. See further e.g. Chandra Fig. 3 and parsing and identification of taggeds segments in ¶70 identifying relevant parts-of-speech and extracting actions, targets, and data for test execution, including verification of data in e.g. ¶77). [in describing this subject matter, applicant’s specification ¶47 describes associating NL segments with “a set of criteria (for example, subject, predicate, actions, conditions, context, tags, and so on) to determine whether the section and/or subsection applies to a received natural language command.”]


identifying a set of keywords associated with the received natural language command; (See e.g. ¶¶32-33 of Chandra teaching identifying a keyword-based script for testing the target software) 

updating one or more keywords in the set of keywords based at least in part on evaluating words occurring before or after the one or more keywords in the received natural language command; (Chandra See 306-316 of Fig. 3, identification of
dependencies between elements in ¶79 as well as identification of target context
in e.g. ¶¶93-94 using e.g. backtracking approach and target disambiguation
methods).

identifying a set of sections applicable to the received natural language command, wherein each section in the set of sections comprises at least one subsection; (See 306, Fig. 3, See extracting a-t-d tuples in ¶¶8,70-71,79-82 Chandra, including extracting action, targets, data from natural language segments, as well as extracting dependency relations between them)

for each section in the set of sections: comparing at least one keyword in the set of keywords associated with the received natural language command to at least one subsection in the section; (See e.g. ¶¶32-33 of Chandra teaching identifying a keyword-based script for testing the target software)

and when a match is found, updating a data structure with the matching subsection (See identifying key-words in NL segments and adding to keyword-based test case representations in e.g. ¶¶56-58 of Chandra)

Chandra does not teach, but Matyjek teaches:
and identifying a definition based on the data structure comprising the matching subsections, wherein the definition is associated with at least one procedure group, wherein the at least one procedure group is associated with at least one procedure, wherein the at least one procedure is associated with at least one step or operation, and wherein the at least one step or operation is associated with at least one tool library or software code module. (See Matyjek, 304, Fig. 3, 410, Fig. 4 Col. 7, Ln 25-67 teaches searching a set of pre-written testing script commands using the parsed natural language statements to identify matching commands to be executed) (418 fig. 4, 308 Fig. 3, Col. 7, Ln 45 to Col. 8, Ln 12 teaches after generation of the test script using pre-written test function code executing the script to test the target application).
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Chandra and Matyjek as each is directed to natural language processing to facilitate automated software testing and Matyjek teaches “designing, writing, and implementing a testing application, even with the aid of the pre-written test commands of a testing framework, is very labor intensive and error prone” and provides a method for accessing such pre-written command via natural language input. (Col. 1, Ln 31-34). 

Regarding Claim 19, Chandra further teaches: 19. The method of claim 18, wherein the at least one tool library or software code module is written in a programming language. (Chandra e.g. Scripting Languages in ¶6 and programming languages in ¶25). 

Regarding Claim 20, Chandra further teaches: 20. (New) The computer-implemented method of claim 1, wherein updating the extracted value of the at least one construct using the identified context comprises updating the extracted value to at least one of the one or more potential extracted values. (See e.g. Chandra ¶¶93-94 teaching using the context within the natural language segment to determine between potential target values extracted for the ATD tuple). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MJB
11/11/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191